Citation Nr: 1504160	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-22 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) and dysthymic disorder prior to July 30, 2014, and 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and dysthymic disorder, and assigned a 10 percent rating effective July 16, 2008.

In a July 2011 rating decision, the RO increased the assigned initial rating to 50 percent effective July 16, 2008.

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in April 2014.  A copy of the transcript has been associated with the file, so is of record.  Subsequently, in June 2014, the Board remanded this claim for further development.  

Most recently, in an October 2014 rating decision, the RO assigned an increased rating of 70 percent for PTSD and dysthymic disorder effective July 30, 2014.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. Prior to July 30, 2014, the occupational and social impairment from the Veteran's PTSD has most nearly approximated reduced reliability and productivity.

2. Since July 30, 2014, the Veteran's PTSD caused occupational and social impairment, but not total, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.
CONCLUSION OF LAW

The criteria for entitlement to an initial rating higher than 50 percent for PTSD and dysthymic disorder prior to July 30, 2014, and 70 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim. Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

The record reflects the Veteran was mailed a letter in August 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim. The Veteran's service treatment records (STRs),VA and private treatment records have been obtained.  In addition, the outstanding medical treatment records identified in the Board's June 2014 remand are of record.  The Veteran was afforded VA examinations prior and subsequent to the Board's June 2014 remand.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board has not been made aware of any outstanding evidence.

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As already alluded to, the Veteran also testified at a June 2014 videoconference hearing before an AVLJ.  According to 38 C.F.R. § 3.103(c)(2), it is the responsibility of the presiding Veterans Law Judge (VLJ) to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that the VLJ's duties under § 3.103(c)(2) are twofold.  First, the VLJ must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the VLJ must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  There was compliance with these two duties, as the AVLJ fully explained the issues on appeal and attempted to identify any evidence that might be missing from the record by asking the Veteran about his symptoms and treatment history.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2014). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, which utilizes the general rating formula for mental disorders.  Under that code, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

III. Entitlement to an Initial Disability Evaluation for PTSD and Dysthymic Disorder Prior to July 30, 2014, and 70 Percent Thereafter

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that an initial rating higher than 50 percent for PTSD and dysthymic disorder prior to July 30, 2014, and 70 percent thereafter have not been met.

Prior to July 30, 2014, the Veteran's PTSD and dysthymic disorder manifested as reduced reliability and productivity due to symptoms including a depressed affect, panic attacks, nightmares, anxiety attacks two to three times a month, disturbances of motivation and mood, irritability, anger, difficulty with falling and staying asleep, difficulty in establishing and maintaining effective work and social relationships. 

At his December 2009 VA psychiatric evaluation, the Veteran reported that he was depressed "just about all the time."  He stated that he often went to bed early, around 8 p.m., to be by himself.  The Veteran reported that he had poor concentration and no longer engaged in activities with others that he previously enjoyed.  His appetite had decreased and reported rarely eating breakfast.  It was noted that the Veteran had been married for the past 41 years and had three adult sons.  He stated that his wife "tolerated" him and reported that his anger had interfered with his family relationship at times.  The Veteran only socialized with his nephew and although he belonged to a church, he had not attended in the past four weeks.  His hobbies included fishing and watching television.   Additionally, it was noted that the Veteran had problems associated with alcohol use.  He reported he had been sober since June 2009 after attending the Alcohol and Drug Abuse Treatment Program (ADATP) because his primary care physician referred him to the program.  The Veteran maintained that he never had a problem with drinking, but did drink alcohol at his nephew's house and admitted that he drank sometimes a half a pint to a pint of gin.

Upon mental status evaluation, the Veteran's appearance was clean and his psychomotor activity was unremarkable.  His speech was clear and coherent.  The Veteran's attention was intact; he was alert and oriented by person, place and time.  However, his affect was blunted and his mood was dysphoric.  There was no evidence to suggest difficulty with attention and concentration during the evaluation.  The Veteran did not have any delusions, but reported passive thoughts of suicide intermittently with no plan or intention.  He only engaged in recreational activities on occasion and had anxiety episodes when driving and needed to pull over on the side of the road.  The Veteran tended to avoid interaction with others.  The examiner noted that his PTSD was endorsed by symptoms of intrusive thoughts; nightmares; psychological and physiological distress response to reminders of stressful military experience; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted affect; difficulty falling or staying asleep; irritability; anger; difficulty concentrating; hypervigilance; and an exaggerated startle response.  It was noted that his PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.   On the Beck Anxiety Index, the Veteran scored 21, which indicated moderate anxiety.  He also achieved a score of 24 on the Beck Depression Inventory II, which showed moderate depression.   The examiner commented that the Veteran's symptoms associated with depression included a depressed mood, passive suicidal thoughts, decreased energy, a poor appetite, loss of interest in pleasurable activities, decreased libido, and feelings of helplessness or hopelessness.  He noted that when the Veteran was employed, he had some interpersonal difficulties on his job. The examiner attributed the Veteran's marital problems to his anger dyscontrol.  He also stated that the Veteran had a reduced ability to cope with daily stressors thereby lowering his self-confidence and self-esteem.  The examiner further observed the Veteran's depression appeared secondary to PTSD and part of the same symptom pattern.

During his April 2011 VA psychiatric evaluation, the Veteran stated he had been married for 42 years and he had three children.  He reported that his relationships with his children were strained.  Additionally, he stated that while he had a good relationship with his wife, they had the typical marital ups and downs and he tended to get angry and aggravated.  The Veteran described the following symptoms associated with depression: sadness, low energy, poor concentration and loss of appetite.  His wife, who also attended the VA examination with the Veteran's permission, reported that the Veteran would seclude himself for several weeks and sometimes did not communicate or respond to her or his children.  She stated that the Veteran had anger issues throughout their marriage, but it had gotten somewhat better since he started group therapy.  The Veteran further reported that he went fishing with another friend and his nephew.  Moreover, he stated that he was moderating his alcohol use and that he did not consume alcohol except for special occasions or when he was anxious or angry.

Upon mental status examination, the Veteran was oriented by person, place and time.  He was neatly groomed and appropriately dressed.  His psychomotor activity was unremarkable and his speech was clear and coherent.  The Veteran's affect was constricted and his mood was anxious.  There was no evidence to suggest difficulty with attention and concentration during the evaluation.  The examiner observed that the Veteran's attention was sufficient for interview and question responding and he was able to maintain focus and resist distraction from environmental factors.  The Veteran reported having weird dreams, but to him it seemed as if he was awake.  He described having panic attacks that felt like his head would explode.  The examiner observed that the Veteran responded to the Minnesota Multiphasic Personality Inventory -2 (MMPI-2), a standardized psychometric test of adult personality and psychopathology, in a manner suggestive of either over reporting or severe psychopathology.  She explained that individuals with similar profiles appear anxious, agitated, tense and jumpy and often are unable to concentrate and have sleep disturbance.  The examiner continued that such individuals report severe depression with suicidal ideation, anhedonia apathy, blunted affect, anxiety, psychomotor retardation, pessimism and fixed negative self-concept.  She stated that the Veteran endorsed symptoms including a depressed mood; decreased energy; a decreased libido; feeling helpless and hopeless; forgetfulness and a poor memory; restricted range of affect; hypervigilance and startled response; poor sleep; irritability; poor concentration; loss of interest; and feeling detached/isolated.  The examiner concluded that the Veteran's PTSD and dysthymic disorder had manifested as occasional decrease in work efficiency and intermittent periods of inability to perform occupational task.

VA medical treatment records indicate that the Veteran receives continuous treatment for his PTSD and dysthymic disorder.  The Veteran along with his wife attended group sessions from January 2013 to February 2013 and were noted as active participants in group discussions.  Moreover, at his August 2013 mental evaluation, the clinician noted that the Veteran had a euthymic mood and his affect was full range.  The Veteran's speech was unremarkable; he had logical thoughts; no psychosis; no suicidal or homicidal ideation; and his judgment was intact.  He denied that he was nervous to go to his 50th reunion, although he failed to attend.  Instead, the Veteran insisted that he had stayed in touch with a few friends who lived in the area.  He further stated that his nightmares were not as intense or frequent. 

In sum, an initial rating in excess of 50 percent or PTSD prior to July 30, 2014, is not in order because the Veteran has not been shown to have occupational and social impairment with deficiencies in most areas.  His PTSD and dysthymic disorder are most characterized by symptoms of  a restricted range of affect; depressed mood; decreased energy; difficulty concentrating, sleep disturbance, anger, irritability, avoidant behaviors and hypervigilance.  The evidence of record fails to show that the Veteran endorses impaired impulse control, has obsessive rituals that interfere with routine activities or near-conscious panic or depression affecting the ability to function independently.  The Veteran is able to maintain his hygiene and establish and maintain effective relationships.  He was able to hold a job for 27 years.  The Veteran had been married for over 42 years and maintained contact with his three sons.  Additionally, he went fishing and socialized regularly with his nephew.  The evidence of record also shows that the Veteran is able to manage his financial affairs.  Thus, his PTSD is most nearly approximated by the criteria for an initial 50 percent rating prior to July 30, 2014.  38 C.F.R. § 4.130, DC 9411.

Since July 30, 2014, the Veteran's PTSD has manifested as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  As evidence of this, at his most recent VA psychiatric evaluation in July 2014, the examiner observed that the Veteran continued to meet the criteria for DSM-V for both PTSD and persistent depressive disorder (formerly called dysthymic disorder in DSM-IV).  

The Veteran reported that his symptoms have worsened over the years and had minimal relief with psychopharmacological interventions.  As such, he tended to self-medicate with alcohol, which the examiner noted had most likely intensified the Veteran's issues with depression and anger.  Since his last April 2011 VA psychiatric evaluation, the Veteran reported he had three incidents where he tried to hurt others.  Within the past year, the Veteran stated that he got in a "heated" conversation with his brothers, slapped one of them, and the other tried to subdue him on the ground.  He later went home to get a gun to kill him, but got distracted by his wife and could not find his bullets.  When the Veteran later calmed down, he regretted his actions.  He also reported a history of physical aggression toward his wife of 46 years, including putting his hands on her neck and throwing items at her.  The Veteran continued that he did not have any incidents with her in over a year as he was actively trying to control his anger.  It was noted that the Veteran had not worked since 2006 after the plant he worked at shut down.  Prior to that, he was forced to retire early after 27 years at a chemical plant because he was verbally abusive toward co-workers for most of his time at that job.  The Veteran reported that he continued to see a psychiatrist regularly and was currently prescribed bupropion and sertraline for mood, prazosin for nightmares, trazodone for sleep, and hydroxyzine for severe anxiety.  In addition, the Veteran stated that he spoke to his children regularly and felt his relationship with them was "ok" when he got to see them.  He admitted there was an emotional distance with his children and recognized that may be why they did not visit often.  The Veteran reported he had six grandchildren but that he may not be as close with them as he could.  He stated he enjoyed fishing as it helped him relax, but often had difficulty getting people to go with him due to his anger.  He also played cards with friends twice a week for a few hours.  Other than that, the Veteran stayed at home and watched television or played on the computer.  It was noted that he rarely went out as he was uncomfortable around people, especially large crowds.  

Upon mental status evaluation, the Veteran was adequately groomed and dressed in clean appropriate attire.  He was cooperative with the examiner; not distractible and maintained appropriate eye contact throughout the interview.  The Veteran's speech was said to be spontaneous, easily understood and of average rate and volume.  His mood was anxious and his affect was congruent with mood based on demeanor and conversational content.  The Veteran was oriented to time, place, person and situation.  His immediate, recent and remote memory was intact.  He demonstrated no deficits in concentration.  The Veteran was coherent, logical and goal directed.  He did not report any delusions or illusions.  He was not circumstantial or tangential.  The Veteran described/endorsed the following symptoms associated with depression: withdrawn; isolation; loss of interest; depressed mood; low energy; poor sleep; poor attention and concentration; forgetfulness; change in appetite (lower); guilt; and helplessness.  He had two incidents of suicidal thoughts with intent and plan in the last three years, but stated he "just couldn't do it."  The examiner commented that the Veteran currently had fairly constant, yet fleeting, passive death wishes with no thoughts of suicide.  The examiner further observed that the Veteran described/endorsed the following symptoms associated with anxiety: nervousness, always on edge; difficulty concentrating and lost in thought; irritability over little things; muscle tension; sleep disturbance; and excessive worrying.  Also, he stated the Veteran had panic attacks and associated symptoms including sweating, trembling, heart racing and pressure in head.  The veteran was administered the MMPI-2.  Like the April 2011 VA examiner, this examiner similarly observed that the degree of psychopathology the Veteran reported as experiencing was unusual even in a clinical population.  He explained that while it may be that these results represent a "cry for help," it was quite possible that there was some intentional exaggeration of the current symptom picture, possibly for secondary gain issues (i.e., disability benefits).  Thus, clinical interpretation of the results was not conducted as the profile was deemed invalid.  The examiner, nevertheless, concluded that the Veteran's PTSD with dysthymic disorder was manifested by ooccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The July 2014 VA psychiatric evaluation demonstrates that the Veteran's PTSD and dysthymic disorder are manifested by symptoms including markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; suicidal ideation; hypervigilance; an exaggerated startle response; problems with concentration; anxiety attacks and sleep disturbance.  Thus, a finding that the Veteran's PTSD and dysthymic disorder nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood is sufficient to warrant a 70 percent disability rating since July 30, 2014.  However, at no time have the criteria for a 100 percent schedular rating been met, as the evidence does not show that the Veteran's PTSD causes total occupational and social impairment.  Both the April 2011 and July 2014 VA examiners noted that Veteran's reported symptoms may have been exaggerated.  In any event, the Veteran is able to function independently.  He also is able to maintain relationships with his wife, children and grandchildren as well as attend some social settings such as church.  Additionally, he regularly goes fishing with his nephew, plays cards twice a week with friends and keeps in contact with former classmates in his area.  

Further, this claim need not be referred for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  There is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected PTSD and dysthymic disorder is inadequate, as there is nothing manifested outside the scope of the rating criteria.  The rating criteria do not contain an exhaustive list of symptoms associated with a mental health disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Therefore, while the Veteran may exhibit some of the listed symptoms but the fact that other symptoms may not be listed does not render the symptoms unusual or exceptional.  What must be considered more closely in terms of the criteria is how the symptoms impact the Veteran socially and occupationally. 

Here, the rating criteria reasonably describe the level of severity and symptomatology of the Veteran's PTSD and dysthymic disorder.  The initial 50 percent rating prior to July 30, 2014 and 70 percent thereafter assigned to the Veteran's PTSD and dysthymic disorder contemplates not only the nature of his PTSD dysthymic disorder symptomatology, but also how the symptomatology affects his ability to function occupationally and socially.  Thus, referral for extraschedular consideration is not warranted.


ORDER


Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) and dysthymic disorder prior to July 30, 2014, and 70 percent thereafter, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


